DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4-5, 7 and 9-13 have been canceled.
Claims 1-3, 6, 8, and 14-15 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-3, 6, 8, and 15, in the reply filed on 6/16/2022 is acknowledged. The traversal is on the ground(s) that claim 14 recites all the same elements of the independent product claim 1 and even depends from claim 1. Moreover, both claims 1 and 14 refer to hydroxypropylmethylcellulose (HPMC) with the same dynamic viscosity range and compression with the same compressive strength range. Finally, examination of both groups would not constitute an undue burden on the Examiner. This is found persuasive.
Claims 1-3, 6, 8, and 14-15 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 8, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is confusing in the recitation of “a genus Lactobacillus”, since there is only one such genus. It is unclear whether Applicant wishes to include further genera. Amendment to -the genus Lactobacillus- would be remedial.
Claim 8 is vague and indefinite in the recitation “and combinations thereof’, given that the claim as written requires the presence of all ingredients. If alternative ingredients are intended, the claim should be so amended. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Borek et al (US 8,007,777; 8/30/2011. Cited on IDS) and Fazeli et al (DARU. 2006;14(4):172-177. Cited on IDS) in view of Tchoreloff et al (AU 2011202580; 6/23/2011).
The instant claims recite a mucoadhesive sustained-release vaginal tablet, characterized in that it is essentially constituted of from 109 to 1011 CFU of at least one probiotic strain of a genus Lactobacillus per gram of tablet compressed with from 10% to 30% by weight, relative to the total weight of the tablet, of an excipient suitable for conferring upon said tablet its properties of vaginal wall mucoadhesion and sustained release, said excipient consisting of hydroxypropylmethylcellulose with a dynamic viscosity greater than 10,000 mPa.s, and the at least one probiotic strain and said excipient being compressed with a compressive stress of from 50 to 400 MPa.
Borek teaches a formulation comprising lactic acid bacterial lyophilized powder and hydroxypropyl methylcellulose (HPMC) (col.11 line 24-26), wherein the dosage form is in the form of a tablet administered vaginally (col.12 line 4-5), the HPMC is of viscosity 15000 mPa (an excipient suitable for conferring upon said tablet its properties of vaginal wall mucoadhesion and sustained release) (col.18 line 1-2), the lactic acid bacteria is 21.9% (75 / 342 x 100) by weight relative to the total weight of the formulation, and HPMC is 14.6% (50 / 342 x 100) by weight relative to the total weight of the formulation (Table 12). The formulation further comprises flow agents (col.12 line 64-65). Borek teaches a method of making the formulation comprising mixing lactic acid bacterial lyophilized powder and HPMC (col.4 line 29-30), and compressing the mixture (col.12 line 12-13). In addition, Fazeli teaches slow-release vaginal tablet formulations comprising Lactobacillus acidophilus lyophilized powder and hydroxypropyl methylcellulose high viscosity (HPMC-HV) (Abstract, Table 1), wherein said formulations contain 3.75x109 CFU/tablet (p.174 col left – para 3). Fazeli teaches a method of making said formulations comprising mixing Lactobacillus acidophilus lyophilized powder and HPMC-HV (p.173 col left – para 2, col right – para 1-3).

The references cited above do not teach the at least one probiotic strain and said excipient being compressed with a compressive stress of from 50 to 400 MPa (claim 1), and compressing a mixture with a compressive stress of 50 to 400 MPa (claim 14).
However, Borek and Fazeli both teach tablet formulations comprise at least one probiotic strain and an excipient such as HPMC, and Borek teaches compressing a mixture of the at least one probiotic strain and the excipient such as HPMC. Tchoreloff teaches tablets obtained by direct compression, and a method for producing said tablets (Abstract), comprises HPMC 250 MPa (p.33 line 29-31), wherein 250 MPa compression pressure stress makes it possible to have a sufficient cohesion of tablets (p.37 line 30-31).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize a compressive stress of from 50 to 400 MPa for obtaining / preparing a tablet, since Borek and Fazeli both disclose tablets comprise probiotic strains and an excipient, Borek discloses preparing such tablets using compression, and Tchoreloff discloses that 250 MPa compression pressure stress makes it possible to have a sufficient cohesion of tablets. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to utilize a compressive stress of from 50 to 400 MPa with a reasonable expectation for successfully obtaining vaginal tablet formulations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borek et al (US 8,007,777; 8/30/2011. Cited on IDS) and Fazeli et al (DARU. 2006;14(4):172-177. Cited on IDS) in view of Tchoreloff et al (AU 2011202580; 6/23/2011) as applied to claims 1-2, 6, 8, and 14-15 above, further in view of Kiss et al (US 2013/0171253; 7/4/2013).
The references cited above do not teach the probiotic strain is Lactobacillus rhamnosus (claim 3).
However, Borek and Fazeli both disclose vaginal formulations, and Fazeli discloses that the Lactobacilli which are present in vaginal fluids play an important role in prevention of vaginosis, and that there are considerable interests in formulation of these friendly bacteria into suitable pharmaceutical dosage forms (Abstract). Kiss teaches compositions for vaginal administration of Lactobacilli and uses thereof for treatment of vaginosis (Abstract), wherein said compositions preferably comprise 3x109 – 22x109 CFU/g of Lactobacillus rhamnosus (para 0017), and said compositions more preferably comprise 6x109 CFU/g of Lactobacillus rhamnosus (para 0018).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Lactobacillus rhamnosus into a vaginal formulation, since Borek and Fazeli both disclose vaginal formulations, Fazeli discloses that the Lactobacilli which are present in vaginal fluids play an important role in prevention of vaginosis, and Kiss discloses that compositions comprise Lactobacillus rhamnosus are useful for treatment of vaginosis. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to incorporate Lactobacillus rhamnosus with a reasonable expectation for successfully obtaining vaginal formulations.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651